Citation Nr: 0103352	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had seven months and one day of active military 
service from February to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision 
which granted an increased rating, to a 20 percent 
evaluation, for the veteran's service-connected lumbosacral 
strain.

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in May 1999, and in November 2000 at a 
Video Conference hearing conducted by the undersigned Board 
Member from Washington, D.C.  


FINDING OF FACT

Manifestations of the veteran's lumbosacral strain are not 
presently demonstrated on objective examination: Residuals of 
service-connected lumbosacral strain are currently 
demonstrated by subjective complaints of low back pain and 
subjective limitation of motion, with no objective evidence 
of orthopedic pathology on current VA examinations, including 
X-ray and nerve conduction studies.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that it is satisfied that all 
relevant facts have been properly developed and that no 
further duty to assist is indicated or mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In finding so, it is noted that the 
developmental request contained in the September 2000 Board 
Remand has been completed, and the veteran's sworn testimony 
was obtained at a Board Video Conference hearing conducted by 
the undersigned from Washington, D.C. in November 2000. 
Accordingly, no further action is indicated to fulfill the 
VA's duty to assist.  

In assessing the severity of service-connected disability of 
the musculoskeletal system under the Schedule for Rating 
Disabilities (Schedule), the VA primarily considers the 
inability, due to damage or infection in parts of the system, 
to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  

However, a part of the musculoskeletal system which becomes 
little used due to disability may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  38 
C.F.R. § 4.40 (2000).  As detailed below in regard to the 
instant case on appeal, evidence of such inability, 
functional loss, weakness, or disuse is not shown on current 
VA examination.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 1991). VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2 (2000).  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).  

The veteran alleges that symptoms of his service-connected 
lumbosacral strain are more severe than contemplated by the 
currently assigned 20 percent disability rating.  
Additionally, although he asserted at his Board Video 
Conference hearing that his low back disorder has recently 
become worse due to the cold winter weather, he denied any 
recent treatment, and, given the paucity of clinical findings 
demonstrated on VA examinations in August 1999, no further 
development is reasonably indicated, as detailed below.  

Historically, the current 20 percent evaluation of the 
veteran's lumbosacral strain was based on the criteria 
contained in Diagnostic Code 5295.  Diagnostic Code 5295 
provides for a 20 percent evaluation if the disability 
involves muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  

Per his request, the veteran's lower back condition may also 
be evaluated under Diagnostic Code 5292, which pertains to 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292. Under this Diagnostic Code, a 
20 percent rating is afforded for moderate limitation of 
motion; a 40 percent rating if severe.  

VA and private treatment records dated from 1996 to March 
1999 show treatment for low back pain, without diagnosis, 
following a self-reported May 16, 1996 low back lifting-type 
re-injury.  See Henry Ford Hospital treatment summaries, 
dated April 1, 1997, March 7, 1997, November 29, 1996, and 
July 17, 1996; Fairlane Center Emergency Medicine, Henry Ford 
Health System, November 11, 1996.  His course of treatment 
included numerous lumbar epidural steroid injections through 
1996.  On private examination in January 1997, continued low 
back pain was noted.  The examiner noted uncertainty as to 
whether the veteran's complaints continue to be true pain 
versus somatization.  

On September 1998 VA spine examination, the veteran reported 
a stiff lower back and low back pain, with occasional 
tightness, and limitation of physical activities, including 
sports.  He denied a history of any flare-ups, although his 
low back pain was reported to be worse in the winter months.  
On physical examination, the veteran was noted to be healthy-
looking, in no apparent distress.  While his walking was 
guarded with complaints of pain, on standing his posture was 
good, and equilibrium was normal.  The pelvis was 
symmetrical, with no scoliosis or kyphosis.  Increased 
lordosis was noted, with good muscle tone and no spasm.  He 
complained of pain on palpation in the mid-lumbosacral area, 
but there was no cough aggravation of the pain.  Range of 
motion studies revealed forward flexion of up to 45 degrees 
with complaints of low back pain upon stopping, extension to 
15 degrees with complaints of pain, right and left lateral 
flexion to 15 degrees with complaints of pain, and rotation 
to 10 degrees with complaints of pain.  Both lower limbs were 
negative for any neurologic deficiency.  Muscle tone was good 
without any atrophy.  Reflexes were equal.  Straight-leg 
raising was 65 degrees on either side with complaints of low 
back pain, but with a negative Lasegue test on both sides.  
X-ray studies were within normal limits, as was magnetic 
resonance imaging (MRI) testing.  A diagnosis of chronic low-
back strain was maintained.  

At his personal hearing in May 1999 the veteran reported 
limitation of physical activity due to his service-connected 
low back disorder.  He reported ongoing treatment at Henry 
Ford Hospital and the VA for low back pain.  

On VA examination in August 1999, electromyographic (EMG), 
nerve conduction and neurologic testing revealed no 
disability.  The diagnosis remained low back pain with 
history of sciatica.  X-ray studies were also normal.  On 
physical examination, the veteran was noted to walk slowly, 
but with good posture.  Increased lordosis was noted.  There 
was no spasm, atrophy of the paravertebral muscles, 
scoliosis, or kyphosis, and muscle tone was good.  Range of 
motion testing revealed extension resisted to 10 degrees with 
complaint of pain, forward flexion resisted to 10 degrees 
with complaint of pain, right and left lateral flexion to 10 
degrees with complaint of pain and complaint of pain at 0 
degrees of rotational attempt.  Straight-leg raising was to 
30 degrees with resistance, with complaint of severe pain.  
In the sitting position straight-leg raising was to 80 
degrees.  Lasegue test was negative. The examiner's diagnosis 
was, 

Subjective complaint of low back pain 
with subjective limitation of motion.  No 
objective evidence of orthopedic 
pathology.  Normal EMG and nerve 
conduction studies of [the] right lower 
extremity and no evidence of lumbosacral 
strain.  

At his November 2000 Board Video Conference hearing, the 
veteran reported wearing a low back brace with almost 
constant low back pain.  He denied any present treatment, and 
medicates with over-the-counter pain medications Flexeril and 
Tylenol.  He denied any VA treatment.  He reported that he 
continued to work "seven days" with the United States Post 
Office.  The veteran requested, and was granted, a 30 day 
extension during which time his record would remain open at 
the Board to allow him to submit additional medical evidence 
in support of his claim on appeal.  No evidence was received  
at the Board.  

Given the lack of clinical findings of current low back 
strain or related objective findings of VA examination, the 
Board finds that the preponderance of the evidence indicates 
that service-connected residuals of a 1979 lumbosacral strain 
is manifested by no more than subjective complaints of pain 
which, clearly, approximates-if at all--no more than 
moderate limitation of use/motion of the lumbar spine under 
Diagnostic Code 5292, and, clearly, less than severe 
lumbosacral strain under Diagnostic Code 5295.  With only 
subjective complaints of pain and subjective complaints of 
limitation of motion of the lumbosacral spine shown on most 
recent VA examination, and with no objective evidence of 
disuse, atrophy, absence of normal callosity, abnormal x-ray 
or MRI findings, or by any other demonstrated positive 
findings of record, an evaluation in excess of 20 percent is 
not warranted in this case.  38 C.F.R. § 4.40.  Moreover, at 
no time during the relevant time period under consideration 
have objectively demonstrated findings warranted an 
evaluation in excess of 20 percent.  

In reaching this decision, the Board has fully considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, 
that the evidence of record demonstrates no objective 
evidence of any present disability, other than the veteran's 
subjective complaints of pain, subjective complaints of 
limitation of motion, and subjective complaints of painful 
motion not otherwise demonstrated by the evidence of record--
there is no objective medical evidence to indicate that such 
pain is present, there is no objective evidence of current 
lumbosacral strain, or of current arthritis, or any other 
related positive finding.  Accordingly, the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca are not for 
beneficial application.  

In conclusion, the Board finds that a fair preponderance of 
the evidence is against the claim for an evaluation in excess 
of 20 percent for service-connected lumbosacral strain.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as such preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); See also, 38 U.S.C.A. § 5107(b).  Accordingly, the 
veteran's claim for an increased rating is denied.  


ORDER

The claim for an evaluation in excess of 20 percent for 
lumbosacral strain is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

